Third District Court of Appeal
                               State of Florida

                         Opinion filed October 19, 2016.
         Not final until disposition of timely filed motion for rehearing.

                                ______________

                               No. 3D16-1333
                         Lower Tribunal No. 09-65726
                             ________________

                     Nocari Investment, LLC, et al.,
                                   Appellants,

                                         vs.

                      Wells Fargo Bank, N.A., et al.,
                                    Appellees.

      An Appeal from the Circuit Court for Miami-Dade County, Antonio Marin,
Judge.

      Lawrence J. Shapiro & Associates, P.A., and Lawrence J. Shapiro, for
appellants.

     Michael J. Farrar, for appellees.

Before LAGOA, EMAS, and LOGUE, JJ.


                        ON ORDER TO SHOW CAUSE

     PER CURIAM.




                                         1
      This matter comes before the Court on the Court’s order to show cause.

Appellants failed to timely file their initial brief, failed to obey an order to file the

order appealed, and failed to obey an order to file their brief. As a result, this case

was dismissed and Counsel for Appellants was ordered to show cause why

appellants and their counsel should not be sanctioned for failing to file an initial

brief or otherwise to comply with this Court’s orders.

      In response to the order to show cause, Appellants’ counsel explained his

clients decided to abandon the appeal. He acknowledged he should have so advised

this court and his opposing counsel, but indicates he failed to do so based upon

simple oversight. We find this explanation inadequate in light of the court orders

which were not obeyed and the motion filed by opposing counsel to which no

response was filed.

      Other cases filed by Appellants’ counsel have been dismissed by this court

for either the failure to file an initial brief or failure to pay filing fees. Netherlands

7985, LLC, v. U.S. Bank, N.A., No. 3D16-42, 2016 WL 869750 (Fla. 3d DCA

Feb. 4, 2016); Central Mills, Inc., v. Lima Sky, LLC, No. 3D15-2548, 2015 WL
9947125 (Fla. 3d DCA Dec. 22, 2015); Derrick K. Cohen v. JPMorgan Chase

Bank, N.A., 147 So. 3d 1000 (Fla. 3d DCA 2014); Boston Inv’rs Grp., Inc., v.

Bank of America, N.A., 76 So. 3d 300 (Fla. 3d DCA 2011).




                                            2
      Under Rule 4–1.3 of Professional Conduct, “it is incumbent on the attorney

of record to respond appropriately to Court orders, seek enlargements of time, or

file a motion to withdraw from representation. The rule does not contemplate the

attorney simply doing nothing, so that the client’s appeal is dismissed.” Beckles v.

Brit, 176 So. 3d 387, 388 (Fla. 3d DCA 2015).

      In 2013, the Florida Supreme Court, acting on the recommendation of the

Florida Commission on Professionalism, ordered each of Florida’s judicial circuits

to set up a local professionalism panel—under an administrative order from each

circuit’s chief judge—to handle professionalism complaints and address attorney

conduct—such as the conduct described herein—which may not rise to the level of

an allegation that could result in disciplinary action for unprofessional conduct. We

conclude that referral of Appellants’ counsel, Lawrence J. Shapiro, Esquire (FBN:

796085), of Lawrence J. Shapiro & Associates, P.A., to The Eleventh Circuit’s

Local Professionalism Panel is the proper course of action.

      Accordingly, the Clerk is directed to forward a copy of this Order to the

Local Professionalism Panel for Florida’s Eleventh Circuit—Attn: Professionalism

Panel, Lawson E. Thomas Courthouse Center, 30th Floor, 175 N.W. 1st Avenue,

Miami, Florida 33128.




                                         3